DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on January 18, 2022. 

Status of Claims
Claims 1-3, 6, 9, 10 and 12-14 have been amended. Claims 4, 5, 7, 8 and 11 have been cancelled. No new claim has been added.  Claims 1-3, 6, 9, 10 and 12-14 are pending. Claims 1-3, 6, 9, 10 and 12-14 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 01/18/2022 have been entered.  The previous 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 1-3, 7, 9, 10, 12 and 14, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-3, 7, 9, 10, 12 and 14 are withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments 
Applicant's Remarks and Amendments to the Claims both filed 01/18/2022 have been fully considered.  It is noted that applicants amended claim 1 to recite the limitation “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel, wherein the heated transfer fluid is immiscible with MEG; flashing the MEG and water by the thermal direct contact with the heated transfer fluid in the flash separator vessel using a to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” and “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel”, respectively. 
Applicants argue that cited prior arts, Kaasa et al. (WO 2007/073204 A1) and/or Bastings et al. (US 2008/0081933 A1), and evidentiary references (Peppas, 2012, One Hundred Years of Chemical Engineering: From Lewis M. Norton (MIT 1888) to Present (Vol. 9). Springer Science & Business Media.) and (Richardson et al., 2002, Coulson and Richardson's Chemical Engineering Volume 2 - Particle Technology and Separation Processes (5th Edition), Elsevier), fail to address the amended limitation of “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel, wherein the heated transfer fluid is immiscible with MEG; flashing the MEG and water by the thermal direct contact with the heated transfer fluid in the flash separator vessel” in claim 1, “using a hydrocarbon heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” in claim 6, and “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” in claim 9, respectively.  See Remarks, pages 5-7. 
In response, the arguments direct the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. In response to the amended claim limitations in independent claims 1, 6 and 9 and its dependent claims (and remarks regarding the amended claim limitations), upon further consideration and search, a modified ground(s) of 35 U.S.C. §103(a) rejections to claims 1-3, 6, 9, 10 and 12-14 are presented in the instant Office action in view of previously found references including Kaasa and Bastings.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa et al. (WO 2007/073204 A1, hereinafter “Kaasa”).
In regard to claims 1 and 2, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), wherein the glycol encompasses monoethylene glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22; page 7, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol containing stream 25 in Fig. 1 meets the limitation of "a In addition, Kaasa teaches the feed stream 1, Fig. 1 can, as shown, be fed to the circuit before it is depressurized, but it may also be fed directly to the vacuum boiler 10 [emphasis added] or before the heat exchanger in stream 24 (page 6, lines 7-9). Since the method of feeding the feed stream 1, Fig. 1 directly to the vacuum boiler 10, Fig. 1 is explicitly taught by Kaasa, while the stream 25 in Fig. 1 (i.e., a heat transfer fluid) which is heated by a heat exchanger (Fig. 1, #14) is fed to the vacuum boiler 10, Fig. 1, the limitation of “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” is considered obvious. Kaasa teaches the heat exchanger (Fig. 1, #14) supplies heat to the system (page 6, line 1). This clearly directs a contacting with a heat transfer fluid with a stream comprising MEG, water, and at least one salt as recited;   
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) and temperatures of 100 to 140º C (p. 5, lines 21-29). It has been held that prima facie
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the heat transfer fluid is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 1 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid (e.g., hydrocarbons) contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG), which is resulted from oil and gas production processes/facilities (page 1, lines 6-32), it is the examiner’s assessment that the teachings of Kaasa read upon the amended claim limitation of "the heat transfer fluid is immiscible with monoethylene glycol (MEG)". 

In regard to claim 3, Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  It is reasonably expected that the residual dissolved hydrocarbons (page 1, lines 14-16), which is resulted from oil and gas production processes/facilities (page 1, lines 6-32), comprises paraffinic and/or aromatic hydrocarbons, as recited.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa.
In regard to claim 6, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), wherein the glycol encompasses monoethylene glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol comprising stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, line 1).The stream 25 in Fig. 1 (i.e., a heat transfer fluid) which is heated by a heat exchanger (Fig. 1, #14) is mixed (contacted) with the feed stream 1 in Fig. 1 (please refer to process description in page 5, line 21 thru page 6, line 5). In addition, Kaasa teaches the feed stream 1, Fig. 1 can, as shown, be fed to the circuit before it is depressurized, but it may also be fed directly to the vacuum boiler 10 [emphasis added] or before the heat exchanger in stream 24 (page 6, lines 7-9). Since the method of feeding the feed stream 1, Fig. 1 directly to the vacuum boiler 10, Fig. 1 is explicitly taught by Kaasa, while the stream 25 in Fig. 1 (i.e., a heat transfer fluid) which is heated by a heat exchanger (Fig. 1, #14) is fed to the vacuum boiler 10, Fig. 1, the limitation of “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” is considered obvious. Kaasa teaches the heat exchanger (Fig. 1, #14) supplies heat to the system (page 6, line 1). This clearly directs a contacting with a heat transfer fluid with a stream comprising MEG, water, and at least one salt as recited;
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used (p. 5, lines 21-29). In an embodiment, the flash separator is maintained at pressures of 10 to 100 kPa (0.1 to 1 bar) (p. 5, lines 26-29), a range which overlaps the claimed range of higher than 0.5 barA. It has been held that prima facie obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art, and so the claimed range of higher than 0.5 bar lacks patentable weight. See MPEP 2144.05 (I); and
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the hydrocarbon heat transfer fluid that is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 6 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG), it is the examiner’s assessment that the teachings of Kaasa read upon the amended claim limitation of "the hydrocarbon heat transfer fluid that is immiscible with monoethylene glycol (MEG)". 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaasa in view of Bastings et al. (US 2008/0081933 A1), and as evidenced by references (Peppas, 2012, One Hundred Years of Chemical Engineering: From Lewis M. Norton (MIT 1888) to Present (Vol. 9). Springer Science & Business Media.) and (Richardson et al., 2002, Coulson and 
In regard to claim 9, Kaasa teaches a process for the regeneration (i.e. reclamation) of glycol (Abstract), where monoethylene glycol is understood to be a glycol (p. 5, lines 10-12) in which:
A stream comprising glycol, water, and metal salts (Fig. 1, stream 1; p. 4, lines 12-14; p. 5, lines 21-22, lines 11-16) is fed to a flash separator/vacuum boiler (p. 5, lines 21-26; Fig. 1, element 10) after being contacted with a pressurized heated stream (p. 6, lines 3-5; Fig. 1, streams 23-25) which comprises glycol (p. 5, lines 32-34) which flows through a return circuit (p. 9, lines 2-5), where the glycol comprising stream 25 in Fig. 1 meets the limitation of "a heat transfer fluid" because it is heated by a heat exchanger which supplies heat to the system (p. 6, line 1). In addition, Kaasa teaches the feed stream 1, Fig. 1 can, as shown, be fed to the circuit before it is depressurized, but it may also be fed directly to the vacuum boiler 10 [emphasis added] or before the heat exchanger in stream 24 (page 6, lines 7-9). Since the method of feeding the feed stream 1, Fig. 1 directly to the vacuum boiler 10, Fig. 1 is explicitly taught by Kaasa, while the stream 25 in Fig. 1 (i.e., a heat transfer fluid) which is heated by a heat exchanger (Fig. 1, #14) is fed to the vacuum boiler 10, Fig. 1, the limitation of “using a heated transfer fluid to directly contact a stream comprising MEG, water, and at least one salt in a flash separator vessel” is considered obvious; 
Water and glycol are separated within the flash separator (p. 6, lines 26-31; Fig. 1, streams 28 and 29, respectively) via an overhead outlet (Fig. 1; stream 2);
Kaasa teaches pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Since the lower bound of the claimed pressure range of at or above atmospheric pressure are considered merely closes to the upper bound of the pressure range of 10 to 100 kPa (0.1 to 1 bar) taught by Kaasa, moreover, since the pressure and temperature in the vacuum boiler 10 may vary depending on factors including the glycol type, the glycol concentration and the heat source that is used, it is the examiner’s assessment that the claimed pressure range of at or above atmospheric pressure is considered obvious over the pressure range, including a range of 10 to 100 kPa (0.1 to 1 bar), taught by Kaasa depending on factors including the glycol type, the glycol concentration and the heat source that is used. See MPEP 2144.05 (I); and
Salt is removed from the flash separator via a bottoms stream (p. 5, lines 32-34; Fig. 1, stream 22) from which solid salts are later recovered (p. 9, lines 7-9; Fig. 1, stream 5).
Regarding the limitation of “the heat transfer fluid is immiscible with monoethylene glycol (MEG)", Kaasa teaches his/her invention is about a process for the regeneration of glycol and a plant for carrying out the process (page 1, lines 1-4).  Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  
Kaasa teaches the vapor phase in the vacuum boiler (Fig. 1, element 10) consists essentially of glycol and water vapour, but also of CO2 and volatile hydrocarbon components [emphasis added] (page 6, lines 26-27).  Since the vapor phase in the vacuum boiler (Fig. 1, element 10) is resulted from a mixture of a stream comprising glycol, water, and metal salts (i.e., an input feed) (Fig. 1, stream 1) and a recycle stream (Fig. 1, stream 25), it is reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG) as recited.  Since (1) claimed invention in claim 9 merely recites the heat transfer fluid is immiscible with MEG, not specifying the amount of the immiscible fluid contained in the heat transfer fluid, and (2) as set forth above, one skilled in the art would have reasonably expected that the recycle stream (Fig. 1, stream 25) does contain certain amount of hydrocarbons which is immiscible with monoethylene glycol (MEG), it is the examiner’s assessment that the teachings of Kaasa read upon the amended claim limitation of "the heat transfer fluid is immiscible with monoethylene glycol (MEG)". 
It is noted that Kaasa does not explicitly disclose that in the flash separator the residence time of the glycol and water ranges from about 1 second to about 10 minutes. 
Bastings teaches a process for the separation of monoethylene glycol from a catalyst solution (Fig. 2, stream 11; paragraph [0054]) which comprises a catalyst such as bicarbonate or metal salts (paragraph [0004]) and water (paragraphs [0020] and [0056]; stream 16) in an MEG purification column (paragraph [0058]) which comprises rectification and pasteurization sections (Fig. 2, elements 5 and 6, respectively; paragraph [0052]) as well as a catalyst separation section (paragraph [0027]). It is noted that in this context pasteurisation is understood to reference a distillation process, as evidenced by Peppas (p. 18-19). It is further noted that rectification and flash separation operate according to fundamental principles of distillation, as evidenced by Richardson (p. 555). 
Bastings teaches that MEG is subject to thermal decomposition which should be minimized in all columns (paragraph [0062]). Bastings also teaches that in the catalyst separation section and therefore within the MEG purification column that residence time is minimized (paragraph [0033]), resulting in less heating of the catalyst (paragraph [0033]). Because the catalyst (i.e. salt) is in solution with glycol (paragraph [0054]), minimized residence time will also result in less heating of the glycol. Bastings therefore teaches that residence time is a result-effective variable which one skilled in the art would desire to optimize, and so the residence time of the claimed invention is considered prima facie obvious and therefore cannot be given patentable weight. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. See also MPEP 2144.05 II A, B. A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 205 USPQ 215.
It is noted that both Kaasa and Bastings teach processes for the separation of glycol from a mixture comprising glycol, water, and salts (Kaasa, Abstract; Bastings, paragraphs [0002]: “glycol,” [0004]: “salts,” [0020]: “water”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Kaasa, in view of Bastings, to adjust the residence time to include or overlap the claimed residence time range, because (1) Bastings teaches that glycol (MEG) is vulnerable to thermal decomposition or degradation (Bastings, paragraph [0023], [0062]), (2) Bastings teaches that the thermal decomposition of glycol (MEG) should be minimized (Bastings, paragraphs [0023], [0062]), (3) Bastings teaches that the heating of the catalyst (i.e. salt)—which is in solution with the glycol (Bastings, Bastings, paragraph [0033]), and (4) residence time is therefore a result-effective variable affecting the thermal degradation of glycol that one skilled in the art would seek to minimize thereby to include or overlap the claimed residence time range.

In regard to claim 10, Kaasa teaches the glycol containing solution to be regenerated is obtained from oil and gas production processes/facilities (page 1, lines 6-32).  In addition, Kaasa teaches the glycol containing solution to be regenerated (i.e., a residue) consisting of a mixture of water, hydrate inhibitor, (e.g., MEG), dissolved salts and residual dissolved hydrocarbons (page 1, lines 14-16).  It is reasonably expected that the residual dissolved hydrocarbons (page 1, lines 14-16), which is resulted from oil and gas production processes/facilities (page 1, lines 6-32), comprises paraffinic and/or aromatic hydrocarbons, as recited.

In regard to claims 12, 13 and 14, Kaasa, or Kaasa in view of Bastings, does not explicitly disclose the heat transfer fluid is larger in volume than the stream comprising MEG, water, and at least one salt.  However, Kaasa discloses the volume (or mass) amount of glycol comprising stream 25 in Fig. 1 ("a heat transfer fluid") is adjusted by withdrawing a side stream 4 in Fig. 1 and adding an acid stream introduced through pipeline 3 in Fig. 1 (page 6, lines 7-37). In addition, it is reasonably expected that the volume amount of glycol comprising stream 25 in Fig. 1 is controlled/optimized by the amount of heat supplied through the heat exchanger 14 in Fig. 1, since the purpose of contacting the glycol comprising stream 25 in Fig. 1 with the stream comprising glycol, water, and metal salts (Fig. 1, stream 1) is to provide heat to the stream 1 in Kaasa, it is the examiner’s assessment that the claimed limitation of “the heat transfer fluid is larger in volume than the stream comprising MEG, water, and at least one salt” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the process for the regeneration (i.e. reclamation) of glycol and utility taking into consideration the operational parameters of the flashing vessel (heating load to the stream 25 of Fig. 1, residence time, temperature, pressure, throughput, etc.), the physical and chemical make-up of the MEG containing feedstock as well as the nature of the purified MEG end-products. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772